DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 04/07/2021. Currently, claims 1-12, 14-23 are pending.	
Claim Objections
3. 	Claims 14-17 are objected to because of the following informalities:
The dependency of claims 14-17 rely on canceled claim 13. This office action shall treat claim 13 as depending from claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	Claims 1-3, 18-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Publication No. U.S. 2014/0097451 A1) in view of Ankireddi (Publication No. U.S. 2013/0207126 A1) and further in view of Lai (Publication No. U.S. 2012/0305771 A1).
Regarding claim 1, Lin shows in Fig. 1 A, an optical module, comprising: a carrier (16, i.e., substrate) having a first surface; an emitter (10, i.e., light-emitting unit) disposed above the first surface; a detector (12, i.e., light-receiving unit) disposed above the first surface; and an encapsulant (14, i.e., packaging epoxy) disposed on the first surface; wherein at least a portion of the emitter (10) is exposed to air. Lin does not disclose wherein at least a portion of an upper surface of the emitter is covered by 
Regarding claim 18, Lin shows in Fig. 1A, a process for manufacturing an optical module, comprising: providing a carrier (16, i.e., substrate), the carrier having a first surface; disposing an emitter (10, i.e., light-emitting unit) above the first surface;
so configured to prevent light emitted by the emitter and reflected by an external light-transmitting plate disposed  proximal to the optical module, and the detector receives light emitted by the emitter, passing through the external light-transmitting plate, and reflected by an object in front of the optical module. Lai shows in Fig. 9 an encapsulant configured to be thick enough to prevent surrounding layers from influencing the performance of the LED. It would have been obvious to one of ordinary skill in the art to provide a desired amount of 
Regarding claim 2, Lin shows in Fig. 1A, wherein the encapsulant (14) at least laterally surrounds the detector (12), and exposes at least a portion of the detector (12).
Regarding claim 3, Lin discloses wherein the encapsulant (14) is opaque (formed by light-blocking material (paragraph 0008, line 5).
Regarding claim 19, Lin shows in Fig. 1A, further comprising applying the encapsulant (14) to at least laterally surround the detector (12), and exposing at least a portion of the detector (12).
Regarding claim 21, Lin in view Ankireddi discloses the claim invention as stated above. Lin in view Ankireddi does not disclose wherein the encapsulant defines an opening configured to block emission of light at an angle greater than or equal to 25.7 degrees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum “ranges, or measurements” involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art to provide an opening greater than or equal to 25.7 in the device of Lin in view Ankireddi for the purpose of optimizing the emission angle from emitter.
Regarding claim 22, Lai further shows in Fig. 9, wherein the thickness of the encapsulant is configured so that the detector receives light emitted by the emitter (120), passing through the external light-transmitting plate (132), and reflected by an object ((132) at distance d3) in front of the optical module.
.
6.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Publication No. U.S. 2014/0097451 A1), Ankireddi (Publication No. U.S. 2013/0207126 A1) and Lai (Publication No. U.S. 2012/0305771 A1) as applied to claims 3 and 18 above, and further in view of Chang (Publication No. U.S. 2013/0292553 A1).  
Regarding claim 4, the modified device of Lin, Ankireddi and Lai discloses the claimed invention as stated above. The modified device of Lin, Ankireddi and Lai does not disclose further comprising at least one conductive wire, the conductive wire electrically connecting the emitter to the carrier, wherein the encapsulant covers at least a portion of the emitter and conductive wire. Chang shows in Fig. 3, further comprising at least one conductive wire (414), the conductive wire electrically connecting the emitter (411) to the carrier, wherein the encapsulant (43) covers at least a portion of the emitter (411) and conductive wire (414). It would have been obvious to one of ordinary skill in the art to provide a conductive wire such as disclosed in Chang to the modified device of Lin, Ankireddi and Lai for the purpose of providing electrical connections that may be safely removed for component repairs.
Regarding claim 5, Lin shows in Fig. 1A wherein the encapsulant (14) further covers at least a portion of the detector (12).
Regarding claim 20, the modified device of Lin, Ankireddi and Lai discloses the claimed invention as stated above. The modified device of Lin, Ankireddi and Lai does not disclose connecting the emitter to the carrier using at least one conductive wire, .
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (Publication No. U.S. 2014/0097451 A1), Ankireddi (Publication No. U.S. 2013/0207126 A1) and Lai (Publication No. U.S. 2012/0305771 A1) as applied to claim 3 above and further in view of Long (U.S. Patent No. 5,173,766).
Regarding claim 6, the modified device of Lin, Ankireddi and Lai discloses the claimed invention as stated above. The modified device of Lin, Ankireddi and Erchak does not disclose wherein at least one edge of the encapsulant includes a chamfering. Long shows in Fig. 13C wherein at least one edge of an encapsulant (resilient buffer such as silicone gel, col, 37, lines 60-66) includes a chamfering. It would have been obvious to one skilled in the art to provide a chamfered edge of encapsulate such as disclosed in Long to the modified device of Lin, Ankireddi and Lai for the purpose of improving the flow of a second clear encapsulant at the top edge of the optical component.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (Publication No. U.S. 2014/0097451 A1), Ankireddi (Publication No. U.S. 2013/0207126 . 
Regarding claim 7, the modified device of Lin, Ankireddi and Lai discloses the claimed invention as stated above. The modified device of Lin, Ankireddi and Lai does not disclose wherein the emitter is a flip-chip type die. Roberts discloses in paragraph 0057 an emitter that is a flip-chip type die. It would have been obvious to one skilled in the art to provide a flip-chip die such as disclosed in Roberts to the modified device of Lin, Ankireddi and Lai for the purpose of providing extended operation and greater durability.
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (Publication No. U.S. 2014/0097451 A1), Ankireddi (Publication No. U.S. 2013/0207126 A1) and Lai (Publication No. U.S. 2012/0305771 A1) as applied to claim 1 and further in view of Stronczer (U.S. Patent No. 6,272,160 B1). 
Regarding claim 8, the modified device of Lin, Ankireddi and Lai discloses the claimed invention as stated above. The modified device of Lin, Ankireddi and Lai does not disclose wherein the emitter is a vertical-cavity surface emitting laser. Stronczer discloses providing an emitter that is a vertical-cavity surface emitting laser (col. 5, lines 44-46). It would have been obvious to one of ordinary skill in the art to provide a vertical-cavity surface emitting laser such as disclosed in Stronczer to the modified device of Lin, Ankireddi and Lai for the purpose of improving the speed and/or response time of the proximity sensor.

Allowable Subject Matter
11.	Claims 9-12, 14-17 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding claim 9, the prior art fails to disclose or make obvious a light-transmitting plate comprising, in addition to the other recited features of the claim, addition to the other recited features of the claim, “wherein the emitter is configured to emit light to be incident on the light-transmitting plate at an incident angle 0i, the maximum value of the incident angle 0i is a critical value 0th, the critical value 0th meets a first equation nlsin 0th = n2Sinq2and a second equation: D = (heg + hdg) tan 0th + 2hgtan 02, wherein m is a refractive index of an intermediate medium disposed between the first surface and the light-transmitting plate, n2 is a refractive index of the light transmitting plate, 02 is a first refraction angle generated by the first light when entering into the light-transmitting plate at an incident angle of the critical value 0th, D is a distance between the first edge and the third edge, heg is a distance between an upper surface of the emitter and the second surface of the light-transmitting plate, hdg is a distance between an upper surface of the photosensitive region and the second surface of the light-transmitting plate, and hg is a thickness between the second surface and the third surface of the light-transmitting plate.”

Response to Arguments
12.	Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Lin, Ankireddi and Lai fail to teach or suggest at least “a thickness of the encapsulant is configured to prevent light emitted by the emitter and reflected by an external light-transmitting plate disposed above the optical module from reaching the detector”, the examiner disagrees. Lai shows in Fig. 3 that wherein the encapsulant of the light emitter in combination with light transmitting plate (132) provides alignment to and from the detector (122) using height adjustment (d) of the plate (132).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Heng (Publication No. U.S. 2015/0041630 A1) discloses an optical device with reduced crosstalk.
	
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/           Examiner, Art Unit 2878      




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878